Citation Nr: 0945588	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for varicosities of the 
left lower extremity.  

3.  Eligibility for special monthly compensation based on the 
need for aid and attendance.

4.  Eligibility for special monthly compensation based on 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had recognized service, as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, from October 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and August 2006 rating actions of 
the Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Veteran was afforded a travel Board hearing at the RO in 
July 2008 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  A transcript of that hearing is of 
record.

The 2008 hearing testimony reflects that the Veteran filed a 
claim for non service-connected pension benefits.  That claim 
is not in appellate status before the Board and is referred 
to the RO for action as appropriate.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A rating decision issued in October 1971 denying service 
connection for rheumatoid arthritis and varicosities of the 
left lower extremity is final.

2.  The evidence associated with the claims file subsequent 
to the October 1971 rating decision is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
service connection claims for rheumatoid arthritis and 
varicosities of the left lower extremity.

3.  The Veteran does not have a service-connected disability 
to be entitled to special monthly compensation based on the 
need for aid and attendance.

4.  The Veteran does not have a service-connected disability 
to be entitled to special monthly compensation based on 
housebound status.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision denying service 
connection for rheumatoid arthritis and varicosities of the 
left lower extremity is final.  38 U.S.C.A. § 7105 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2009).

2.  No new and material evidence has been received since the 
October 1971 to reopen a claim for service connection for 
rheumatoid arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  No new and material evidence has been received since the 
October 1971 to reopen a claim for service connection for 
varicosities of the left lower extremity.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  The criteria for special monthly compensation based upon 
the need for the regular aid and attendance of another person 
have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.351, 
3.352(a) (2009).

5.  The criteria for entitlement to special monthly 
compensation at the housebound rate have not been met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in November 2005, wherein the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers. Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA

The Board observes that the Veteran was also informed of the 
relevant law and regulations pertaining to his application to 
reopen service connection claims for rheumatoid arthritis and 
varicosities of the left lower extremity condition in the 
November 2005 letter, which included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection.  Specifically, he was 
advised that new evidence consists of evidence in existence 
that has been submitted to the VA for the first time.  
Material evidence was explained as evidence relating to the 
reason the claim was previously denied.  Accordingly, the 
Board concludes that this satisfied the notice requirement 
with regard to the applications to reopen the previously 
denied claims on appeal.  Kent, 20 Vet. App. at 10.

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date as was discussed in the Dingess case.  
However, as will be discussed below, the Board finds that the 
evidence of record does not support reopening the claims on 
appeal.  In light of this denial, no effective date or 
disability rating will be assigned.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant in proceeding with the issuance of a final decision 
of the claims adjudicated in this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's available 
service records have been obtained as well as private 
treatment records and statements and lay statements.  
Statements, argument and hearing testimony from the Veteran 
and his representative are also on file.

VA has no specific duty to conduct an examination with 
respect to the claims on appeal requiring the presentation of 
new and material evidence to reopen them because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence).  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2009).

As to the claims of eligibility for special monthly 
compensation based on the need for aid and attendance and 
housebound status, the Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

New and Material Evidence - Rheumatoid Arthritis and 
Varicosities of the Left Lower Extremity

The Veteran seeks service connection for rheumatoid arthritis 
and varicosities of the left lower extremity.  Service 
connection for rheumatism was denied in a December 1954 
rating decision, that determination was confirmed and 
continued in a September 1955 rating.  

In September 1971, the Veteran filed to reopen the claim for 
rheumatoid arthritis, and at that time, also filed an initial 
service connection claim for varicosities of the left lower 
extremity.  Service connection claims for rheumatoid 
arthritis, and varicosities of the left lower extremity were 
denied in an October 1971 rating decision.  The Veteran was 
advised of that determination in October 1971 and did not 
appeal this decision, as such, it is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The Veteran re-raised these 
claims in October 2005. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including relevant service records, establishes that the 
disorder was incurred in service. 38 C.F.R. § 3.303(d).  
Presumptive service connection for arthritis is warranted if 
the evidence shows that the condition manifested to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

        Factual and Procedural Background

Concerning the service connection claims for rheumatoid 
arthritis and varicosities of the left lower extremity, these 
claims were denied in a final rating action issued in October 
1971.  

The evidence on file and considered at the time of the 
October 1971 rating decision, included the following: (1) a 
hospitalization report of July 1945, indicating that the 
Veteran underwent an appendectomy; (2) a compensation claim 
filed in October 1954 indicating that the Veteran reported 
being treated for rheumatism by Maj. C.A. from March to May 
1945; (3) a December 1954 medical statement of the Veteran's 
commanding officer Maj. C.A. indicating that he treated the 
Veteran for rheumatism/swelling of the left knee in April or 
May 1945; (4) a March 1955 affidavit of M.B. attesting that 
the Veteran was treated/hospitalized in May 1945 for left 
knee swelling/rheumatism; (5) a USAFIP hospital discharge 
slip reissued in March 1955, indicating that the Veteran was 
hospitalized for 8 days in May 1945 for treatment of left 
knee rheumatism; 6) a January 1955 statement of Maj. C.A. 
indicating that the Veteran was hospitalized for treatment of 
rheumatism during active service; (7) a June 1955 statement 
from a municipal health officer documenting treatment at that 
time for chronic rheumatoid arthritis with venous 
varicosities of the left lower extremity; and (8) September 
1954 and August 1955 affidavits from Dr. R. indicating that 
he treated the Veteran for left knee swelling and varicose 
veins of the legs from November 1945 to October 1949.  

Also on file was a March 1955 examination report reflecting 
that the Veteran suffered from rheumatoid arthritis and 
severe varicosities of the left leg, as well as affidavits 
dated in January and November 1957 indicating that the 
Veteran was hospitalized during service for treatment of 
rheumatism.  In addition, a September 1971 medical statement 
of Dr. P. states that he had treated the Veteran for 
rheumatoid arthritis and venous varicosities of the left 
lower extremity since 1955.  

The October 1971 rating action reflects that service 
connection claims for rheumatoid arthritis and varicosities 
of the left lower extremity were denied as there were no 
official records reflecting that either condition was treated 
or diagnosed in service or within the first post-service year 
(as applicable).  

Since that decision, additional evidence was added to the 
file which includes the following: (1) a duplicate USAFIP 
discharge slip dated in May 1945 indicating that the Veteran 
was hospitalized in May 1945 for treatment of left knee pain 
and swelling assessed as rheumatism; (2) a medical 
certificate dated in August 2003, indicating that the Veteran 
was being treated for rheumatoid arthritis; (3) a medical 
statement of November 1973 from Dr. P. indicating that the 
Veteran was suffering from rheumatoid arthritis and 
varicosities of the left lower extremity, which he had been 
treating since 1955 (a duplicate of a medical statement dated 
in September 1971); (4) a duplicate physical examination 
report of March 1955 indicating that the Veteran had both 
rheumatism of the left knee and severe varicosities of the 
left leg; (5) a duplicate affidavit of September 1954 from 
Dr. R. a school physician indicating that he treated the 
Veteran for left knee problems between November 1945 and 
October 1948; (6) a joint affidavit dated in December 2005, 
from military comrades indicating that the Veteran was 
hospitalized for treatment of rheumatism of the left knee in 
May 1945 and (7) a June 2006 medical certificate signed by 
Dr. M. P., indicating that examination of the Veteran 
resulted in diagnoses included degenerative osteoarthritis of 
the knee joint and severe varicose veins of the legs, 
bilaterally.  

The Veteran presented testimony at a travel Board hearing 
held in July 2008.  The Veteran indicated that rheumatoid 
arthritis and varicosities of the left lower extremity began 
just after he was discharged from service, indicating that 
these conditions were initially treated in May 1945.  At the 
hearing, the Veteran indicated that he had no new evidence to 
add to the claims.  

Analysis

After a thorough review of the record, the Board concludes 
that none of the evidence submitted since the October 1971 
rating action is both new and material.  

Evidence added to the record since the time of the last final 
denial in October 1971 consisting of aforementioned items: 
(1) a USAFIP discharge slip dated in May 1945 indicating that 
the Veteran was hospitalized in May 1945 for treatment of 
left knee pain and swelling assessed as rheumatism; (3) a 
medical statement of November 1973 from Dr. P. indicating 
that the Veteran was suffering from rheumatoid arthritis and 
varicosities of the left lower extremity, which he had been 
treating since 1955 (4) a physical examination report of 
March 1955 indicating that the Veteran had both rheumatism of 
the left knee and severe varicosities of the left leg; and 
(5) an affidavit of September 1954 from Dr. R. a school 
physician indicating that he treated the Veteran for left 
knee problems between November 1945 and October 1948; are all 
duplicative of evidence which was before the RO in 1971 and 
thus, cannot be considered to be new evidence under 38 C.F.R. 
§ 3.156(a).

Item (6) a joint affidavit dated in December 2005, from 
military comrades indicating that the Veteran was 
hospitalized for treatment of rheumatism of the left knee in 
May 1945, while technically "new", contains information 
previously before the RO when the 1971 decision was issued.  
The Court has established that evidence which corroborates a 
previously established fact is cumulative.  See Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).  Hence that evidence is 
not new and material.

Items (2) a medical certificate dated in August 2003, 
indicating that the Veteran was being treated for rheumatoid 
arthritis, and (7), a June 2006 medical certificate signed by 
Dr. M. P., indicating that examination of the Veteran 
resulted in diagnoses included degenerative osteoarthritis of 
the knee joint and severe varicose veins of the legs, 
bilaterally; are new, but not material.  The Court has held 
that medical records merely describing the Veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  See Morton 
v. Principi, 3 Vet. App. 508 (1992).  In related cases, the 
Court held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus (i.e., a 
connection to an in-service event), does not constitute new 
and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

The Veteran's hearing testimony presented in 2008 included 
essentially no new information relating to his service 
connection claims, and as such is neither new nor material.  
To the extent that the Veteran has provided statements and 
arguments for the record in support of his claims since the 
issuance of the October 1971 rating decision, regarding his 
opinion that an etiological relationship exists between 
claimed rheumatoid arthritis and left leg varicosities and 
service, these are essentially cumulative and redundant of 
contentions made prior to the October 1971 rating decision, 
and thus are not new.  38 C.F.R. § 3.156(a); See Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999); See also Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  

In essence, the Board finds that new and material evidence 
has not been received to reopen the claims and as such, they 
remain denied.  Service connection on a direct basis requires 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247 (1999).  None of the proffered 
evidence addresses the third prong.  There has been no new 
and material evidence presented addressing element (3) 
competent evidence linking the claimed disabilities to the 
Veteran's period of active service.

In summary, the evidence presented is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and is therefore is not material.  Accordingly, the 
Board finds that the evidence presented subsequent to the 
October 1971 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the Veteran's service connection claims for 
rheumatoid arthritis or varicosities of the left lower 
extremity.  38 U.S.C.A. § 5108.  Because the Veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable and the 
claims remain denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Special Monthly Compensation - Aid and Attendance/Housebound 
Status

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a), 38 U.S.C.A. § 1114(l) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(b)(3) (2008).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the Veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.350(I) (2009).

In order to be eligible for special monthly compensation 
based on the need for aid and attendance and/or housebound 
status, the law requires that the Veteran have a service- 
connected disorder.  Service connection has been denied for 
rheumatoid arthritis and varicosities of the left lower 
extremity as determined above.  The record reflects that the 
Veteran is not service connected for any other disability.  
Thus, while the Board is empathetic to the appellant's 
plight, he does not meet the primary eligibility requirement 
to be considered for special monthly compensation based on 
the need for aid and attendance and for housebound status.  
In a case where the law and not the evidence is dispositive, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, the claims of 
eligibility for special monthly compensation based on the 
need for aid and attendance and/or housebound status must be 
denied.


ORDER

New and material evidence not having been received, the 
service connection claim for rheumatoid arthritis is not 
reopened and remains denied. 

New and material evidence not having been received, the 
service connection claim for varicosities of the left lower 
extremity is not reopened and remains denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance is denied.

Entitlement to special monthly compensation based on 
housebound status is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


